            Case 1:20-cv-06928-LLS Document 8 Filed 11/19/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 GEORGE THOMAS VERNON,

                                   Plaintiff,
                                                                  1:20-CV-6928 (LLS)
                       -against-
                                                                  CIVIL JUDGMENT
 GHISLAINE MAXWELL; JEFFREY EPSTEIN,

                                   Defendants.

         Pursuant to the order issued November 19, 2020, dismissing this action for lack of

subject-matter jurisdiction,

         IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed for lack of

subject-matter jurisdiction under Rule 12(h)(3) of the Federal Rules of Civil Procedure.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     November 19, 2020
           New York, New York

                                                               Louis L. Stanton
                                                                  U.S.D.J.
